                                                                         (1 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 1 of 41




                          FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         ARNOLD DAVIS, on behalf of himself        No. 17-15719
         and all others similarly situated,
                             Plaintiff-Appellee,      D.C. No.
                                                   1:11-cv-00035
                           v.

         GUAM; GUAM ELECTION                        OPINION
         COMMISSION; ALICE M. TAIJERON;
         MARTHA C. RUTH; JOSEPH F. MESA;
         JOHNNY P. TAITANO; JOSHUA F.
         RENORIO; DONALD I. WEAKLEY;
         LEONARDO M. RAPADAS,
                     Defendants-Appellants.

               Appeal from the United States District Court
                         for the District of Guam
            Frances Tydingco-Gatewood, Chief District Judge,
                                 Presiding

                 Argued and Submitted October 10, 2018
                      University of Hawaii Manoa

                             Filed July 29, 2019

            Before: Kim McLane Wardlaw, Marsha S. Berzon,
                and Johnnie B. Rawlinson, Circuit Judges.

                         Opinion by Judge Berzon




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 1 of 45
                                                                                  (2 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 2 of 41




         2                        DAVIS V. GUAM

                                   SUMMARY *


                     Civil Rights / Fifteenth Amendment

             The panel affirmed the district court’s summary
         judgment in favor of plaintiff, a Guam resident, who
         challenged a provision of Guam’s 2000 Plebiscite Law that
         restricted voting to “Native Inhabitants of Guam.”

             Guam’s 2000 Plebiscite Law provided for a “political
         status plebiscite” to determine the official preference of the
         “Native Inhabitants of Guam” regarding Guam’s political
         relationship with the United States. Plaintiff alleged, among
         other things, that the provision of that law restricting voting
         to “Native Inhabitants of Guam” constituted an
         impermissible racial classification in violation of the
         Fifteenth Amendment, which provides that the right of a
         United States citizen to vote shall not be denied or abridged
         by the United States or by any State on account of race, color
         or previous condition of servitude.

             The panel first rejected Guam’s contention that the
         Fifteenth Amendment was inapplicable to the plebiscite
         because that vote will not decide a public issue but rather
         requires Guam to transmit the results of the plebiscite to
         Congress, the President and the United Nations. The panel
         held that despite its limited immediate impact, the results of
         the planned plebiscite commit the Guam government to take
         specified actions and thereby constitute a decision on a
         public issue for Fifteenth Amendment purposes.

             *
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 2 of 45
                                                                         (3 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 3 of 41




                               DAVIS V. GUAM                        3

             The panel applied Rice v. Cayetano, 528 U.S. 495
         (2000), and Davis v. Commonwealth Election Comm’n, 844
         F.3d 1087 (9th Cir. 2016), which respectively invalidated
         laws in Hawaii and the Commonwealth of the Northern
         Mariana Islands limiting voting in certain elections to
         descendants of particular indigenous groups because those
         provisions employed ancestry as a proxy for race in violation
         of the Fifteenth Amendment. The panel held that Guam’s
         2000 Plebiscite Law suffered from the same constitutional
         flaw. The panel determined that history and context
         confirmed that the “Native Inhabitants of Guam” voter
         eligibility restriction so closely paralleled a racial
         classification as to be a proxy for race. The panel therefore
         concluded that its use as a voting qualification violated the
         Fifteenth Amendment as extended by Congress to Guam.


                                 COUNSEL

         Julian Aguon (argued), Special Assistant Attorney General;
         Kenneth Orcutt, Deputy Attorney General; Office of the
         Attorney General, Tamuning, Guam; for Defendants-
         Appellants.

         Lucas C. Townsend (argued); Douglas R. Cox, Gibson Dunn
         & Crutcher LLP, Washington, D.C.; J. Christian Adams,
         Election Law Center PLLC, Alexandria, Virginia; Michael
         E. Rosman, Center for Individual Rights, Washington, D.C.;
         Mun Su Park, Law Offices of Park & Associates, Tamuning,
         Guam; for Plaintiff-Appellee.

         Dayna J. Zolle, Attorney; Civil Rights Division, United
         States Department of Justice, Washington, D.C.; for Amicus
         Curiae United States.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 3 of 45
                                                                                 (4 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 4 of 41




         4                        DAVIS V. GUAM

                                     OPINION

         BERZON, Circuit Judge:

             Guam’s 2000 Plebiscite Law provides for a “political
         status plebiscite” to determine the official preference of the
         “Native Inhabitants of Guam” regarding Guam’s political
         relationship with the United States. Guam Pub. L. No. 25-
         106 (2000). Our question is whether the provisions of that
         law restricting voting to “Native Inhabitants of Guam”
         constitutes an impermissible racial classification in violation
         of the Fifteenth Amendment. 1

             Rice v. Cayetano, 528 U.S. 495 (2000), and Davis v.
         Commonwealth Election Comm’n, 844 F.3d 1087 (9th Cir.
         2016), respectively invalidated laws in Hawaii and the
         Commonwealth of the Northern Mariana Islands limiting
         voting in certain elections to descendants of particular
         indigenous groups because those provisions employed
         “[a]ncestry [as] a proxy for race” in violation of the Fifteenth
         Amendment. Rice, 528 U.S. at 514. Guam’s 2000 Plebiscite
         Law suffers from the same constitutional flaw. History and
         context confirm that the “Native Inhabitants of Guam” voter
         eligibility restriction so closely parallels a racial
         classification as to be a proxy for race. Its use as a voting
         qualification therefore violates the Fifteenth Amendment as
         extended by Congress to Guam.




             1
              Because we affirm the district court on Fifteenth Amendment
         grounds, we do not address Davis’s arguments that the 2000 Plebiscite
         Law violates the Fourteenth Amendment, the Voting Rights Act, and the
         Organic Act of Guam.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 4 of 45
                                                                             (5 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 5 of 41




                                DAVIS V. GUAM                           5

                                        I

             The factual background of this case is intertwined with
         the history of Guam (the “Territory”), of its indigenous
         people, and of its colonization. We recognize that this
         history, like history in general, is subject to contestation both
         as to exactly what happened in the past and as to the
         interpretation of even well-established facts. We do not
         attempt to settle those debates. “Our more limited role, in the
         posture of this particular case, is to recount events as
         understood by the lawmakers, thus ensuring that we accord
         proper appreciation to their purposes in adopting the policies
         and laws at issue.” Rice, 528 U.S. at 500.

             Guam has long been inhabited by an indigenous people,
         commonly referred to as Chamorro. See William L. Wuerch
         & Dirk Anthony Ballendorf, Historical Dictionary of Guam
         and Micronesia 40–44 (The Scarecrow Press, Inc. 1994);
         Developments in the Law, Chapter Four: Guam and the
         Case for Federal Deference, 130 Harv. L. Rev. 1704, 1722
         (2017). Beginning in the sixteenth century, Spain colonized
         Guam. Then, in 1899, after the Spanish-American war,
         Spain ceded Guam to the United States through Article II of
         the 1898 Treaty of Paris. Until 1950, Guam remained under
         the control of the U.S. Navy, except for a Japanese
         occupation from 1941 through 1944. See Guam v. Guerrero,
         290 F.3d 1210, 1214 (9th Cir. 2002). In 1950, responding to
         petitions from Guam’s inhabitants, Congress passed the
         Organic Act of Guam. Pub. L. No. 81-630, 64 Stat. 384
         (1950) (codified at 48 U.S.C. §§ 1421–24) (“Organic Act”).

             The Organic Act (1) designated Guam as an
         unincorporated territory of the United States subject to
         Congress’s plenary power, 48 U.S.C. § 1421a;
         (2) established executive, legislative, and judicial branches
         of government for the Territory, id. §§ 1422–24, as well as a




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 5 of 45
                                                                                  (6 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 6 of 41




         6                        DAVIS V. GUAM

         limited Bill of Rights modeled after portions of the Bill of
         Rights in the Federal Constitution, id. § 1421b; 2 and
         (3) extended U.S. citizenship to three categories of people:

                 (a)(1): All inhabitants of the island of Guam
                 on April 11, 1899, including those
                 temporarily absent from the island on that
                 date, who were Spanish subjects, who after
                 that date continued to reside in Guam or other
                 territory over which the United States
                 exercises sovereignty, and who have taken no
                 affirmative steps to preserve or acquire
                 foreign nationality[, and their children.]

                 (a)(2): All persons born in the island of Guam
                 who resided in Guam on April 11, 1899,
                 including those temporarily absent from the
                 island on that date, who after that date
                 continued to reside in Guam or other territory
                 over which the United States exercises
                 sovereignty, and who have taken no
                 affirmative steps to preserve or acquire
                 foreign nationality[, and their children.]

                 (b): All persons born in the island of Guam
                 on or after April 11, 1899 . . . Provided, That
                 in the case of any person born before the date
                 of enactment of [the Organic Act], he has


              2
                Absent an act of Congress, federal constitutional rights do not
         automatically apply to unincorporated territories. Guerrero, 290 F.3d
         at 1214. In 1968, Congress amended the Organic Act to extend certain
         federal constitutional rights to Guam, including the Fifteenth
         Amendment. See 48 U.S.C. § 1421b(u).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 6 of 45
                                                                         (7 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 7 of 41




                               DAVIS V. GUAM                        7

                taken no affirmative steps to preserve or
                acquire foreign nationality.

         8 U.S.C. § 1407 (1952), repealed by Pub. L. No. 82-414,
         §§ 101(a)(38), 301(a)(1) 66 Stat. 163, 171, 235 (1952)
         (codified at 8 U.S.C. §§ 1101(a)(38), 1401(a)).

             According to the 1950 Census—which derived its racial
         categories from “that which is commonly accepted by the
         general public”—the Chamorro population comprised the
         single largest racial group in Guam at the time (45.6%). See
         U.S. Bureau of the Census, Census of Population: 1950, Vol.
         II at 54–46 tbl. 36 (1953) (“1950 Census”). The second
         largest racial group was White (38.5%), and the rest of the
         population was Filipino, Chinese, or other races. Virtually
         all non-Chamorro people residing in the Territory were
         either already U.S. citizens (99.4% of all Whites were U.S.
         citizens) or were born outside the jurisdiction of the United
         States and therefore likely not citizens by authority of the
         Organic Act (e.g., 94.4% of Filipinos were non-citizens). As
         of 1950, 98.6% of all non-citizens in Guam were Chamorro.
         Id. at 54–49 tbl. 38.

             The citizenship provisions of the Organic Act were in
         force for less than two years. In 1952, Congress enacted the
         Immigration and Nationality Act of 1952 (“INA”), which,
         among other things, repealed the citizenship provisions of
         the Organic Act, see Pub. L. No. 82-414, § 403(a)(42), 66
         Stat. 163, 280, and conferred U.S. citizenship on all persons
         born in Guam after passage of the new INA. See id.
         §§ 101(a)(38), 301(a)(1), 66 Stat. 163, 171, 235 (codified at
         8 U.S.C. §§ 1101(a)(38), 1401(a)).

             In the decades following passage of the Organic Act,
         some of Guam’s inhabitants continued to advocate for more
         political autonomy. Those efforts eventually resulted in,




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 7 of 45
                                                                               (8 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 8 of 41




         8                          DAVIS V. GUAM

         among other things, “An Act to Establish the Chamorro
         Registry,” enacted by the Guam legislature in 1996. Guam
         Pub. L. No. 23-130, § 1 (codified as amended at 3 Guam
         Code Ann. §§ 18001–31) (“Registry Act”), repealed in part
         by Guam Pub. L. No. 25-106 (2000). The Registry Act
         created a registry of “Chamorro individuals, families, and
         their descendants.” Id. § 1. It referred to the “Chamorro” as
         the “indigenous people of Guam” who possess “a distinct
         language and culture.” Id. 3 The Act’s stated purpose was for
         the registry to “assist in the process of heightening local
         awareness among the people of Guam of the current struggle
                 3
                     Another section of the Registry Act defined “Chamorro”:

                       (a) Chamorro means those persons defined by
                       the U.S. Congress in Section IV of the Organic
                       Act of Guam . . . and their descendants:

                            (1) All inhabitants of the island of Guam on
                            April 11, 1899, including those temporarily
                            absent from the island on that date, who were
                            Spanish subjects, who after that date
                            continued to reside in Guam or other territory
                            over which the United States exercises
                            sovereignty, and have taken no affirmative
                            steps to preserve or acquire foreign
                            nationality; and

                            (2) All persons born in the island of Guam,
                            who resided in Guam on April 11, 1899,
                            including those temporarily absent from the
                            island on that date, who after that date
                            continued to reside in Guam or other territory
                            over which the United States exercises
                            sovereignty, and who have taken no
                            affirmative steps to preserve or acquire
                            foreign nationality.

         Registry Act § 20001(a).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 8 of 45
                                                                         (9 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 9 of 41




                               DAVIS V. GUAM                        9

         for Commonwealth, of the identity of the indigenous
         Chamorro people of Guam, and of the role that Chamorros
         and succeeding generations play in the island’s cultural
         survival and in Guam’s political evolution towards self-
         government.” Id.

             One year later, the Guam legislature established the
         “Commission on Decolonization for the Implementation and
         Exercise of Chamorro Self-Determination,” Guam Pub. L.
         No. 23-147 (1997) (codified at 1 Guam Code Ann. §§ 2101–
         15) (“1997 Plebiscite Law”), repealed in part by Guam Pub.
         L. No. 25-106 (2000). The Legislature established the
         Commission on Decolonization “in the interest of the will of
         the people of Guam, desirous to end colonial discrimination
         and address long-standing injustice of [the Chamorro]
         people.” Id. § 1. The purpose of the Commission on
         Decolonization was to “ascertain the desire of the Chamorro
         people of Guam as to their future political relationship with
         the United States.” Id. § 5. It was charged with writing
         position papers on the political status options for Guam and
         with conducting a public information campaign based on
         those papers. Id. §§ 6–9. The 1997 Plebiscite Law also called
         for a “political status plebiscite” during the next primary
         election, in which voters would be asked:

                In recognition of your right to self-
                determination, which of the following
                political status options do you favor?

                        1. Independence

                        2. Free Association

                        3. Statehood




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 9 of 45
                                                                                 (10 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 10 of 41




         10                        DAVIS V. GUAM

         Id. § 10. Voting in the plebiscite was to be limited to
         “Chamorro People,” defined as “[a]ll inhabitants of Guam in
         1898 and their descendants who have taken no affirmative
         steps to preserve or acquire foreign nationality.” Id. §§ 2(b),
         10. The Commission on Decolonization was then directed to
         “transmit [the results of the plebiscite] to the President and
         Congress of the United States and the Secretary General of
         the United Nations.” Id. § 5.

             Before the planned date of the self-determination
         plebiscite, the Supreme Court in Rice v. Cayetano
         invalidated a Hawaii law restricting the right to vote in
         certain elections to “Hawaiians,” defined as the descendants
         of people inhabiting the Hawaiian Islands in 1778. 528 U.S.
         at 499. A month after Rice was decided, the Guam legislature
         enacted the law at issue in this case. Guam Pub. L. No. 25-
         106 (2000) (codified at 3 Guam Code Ann. §§ 21000–31,
         1 Guam Code Ann. §§ 2101–15) (“2000 Plebiscite Law”).

             The 2000 Plebiscite Law contains several interrelated
         provisions: First, it leaves the Registry Act intact and creates
         a separate “Guam Decolonization Registry” in which those
         voters qualified for the new political status plebiscite would
         be listed. 4 3 Guam Code Ann. §§ 21000, 21026. Those


              4
              The 2000 Plebiscite Law modified the definition of “Chamorro” in
         the Registry Act, to the following:

                  (a) ‘Chamorro’ shall mean:

                      (1) all inhabitants of the Island of Guam on April
                      11, 1899, including those temporarily absent from
                      the Island on that date and who were Spanish
                      subjects; and




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 10 of 45
                                                                              (11 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 11 of 41




                                     DAVIS V. GUAM                       11

         qualified to register, and therefore to vote, in the plebiscite
         must be “Native Inhabitants of Guam,” defined as “those
         persons who became U.S. Citizens by virtue of the authority
         and enactment of the 1950 Organic Act of Guam and
         descendants of those persons.” Id. § 21001(e).

             Second, the 2000 Plebiscite Law retains the Commission
         on Decolonization but amends portions of the 1997
         Plebiscite Law to replace all references to “Chamorro” with
         “Native Inhabitants of Guam.” 1 Guam Code Ann. §§ 2101–
         02, 2104–05, 2110. As revised, the law establishing a new
         plebiscite provides:

                 The general purpose of the Commission on
                 Decolonization shall be to ascertain the intent
                 of the Native Inhabitants of Guam as to their
                 future political relationship with the United
                 States of America. Once the intent of the
                 Native Inhabitants of Guam is ascertained,
                 the Commission shall promptly transmit that
                 desire to the President and the Congress of

                     (2) all persons born on the Island of Guam prior
                     to 1800, and their descendants, who resided on
                     Guam on April 11, 1899, including those
                     temporarily absent from the Island on that date,
                     and their descendants;

                          (i) ‘descendant’ means a person who has
                          proceeded by birth, such as a child or
                          grandchild, to the remotest degree, from any
                          ‘Chamorro’ as defined above, and who is
                          considered placed in a line of succession
                          from such ancestor where such succession is
                          by virtue of blood relations.

         2000 Plebiscite Law § 12.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 11 of 45
                                                                          (12 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 12 of 41




         12                    DAVIS V. GUAM

                the United States of America, and to the
                Secretary General of the United Nations.

         Id. § 2105.

             Finally, the 2000 Plebiscite Law states that “[t]he intent
         of [the law] shall not be construed nor implemented by the
         government officials effectuating its provisions to be race
         based, but founded upon the classifications of persons as
         defined by the U.S. Congress in the 1950 Organic Act of
         Guam.” 3 Guam Code Ann. § 21000. Rather, the intent of
         the law is “to permit the native inhabitants of Guam, as
         defined by the U.S. Congress’ 1950 Organic Act of Guam to
         exercise the inalienable right to self-determination of their
         political relationship with the United States of America,” as
         that “right has never been afforded.” Id.

             One subsequent amendment to the plebiscite relevant to
         this case followed. In 2010, the Guam legislature passed a
         law providing that individuals who received or had been
         preapproved for a Chamorro Land Trust Commission
         (“CLTC”) property lease would be automatically registered
         in the Guam Decolonization Registry. Guam Pub. L. No. 30-
         102, § 21002.1 (codified at 3 Guam Code Ann. § 21002.1).
         The CLTC was created in 1975 to administer leases for lands
         that the United States had seized from Guam inhabitants
         during and after World War II and had later returned to the
         Guam government. See Guam Pub. L. 12-226 (codified as
         amended at 21 Guam Code Ann. §§ 75101–75125). Persons
         eligible to receive CLTC leases must be “Native
         Chamorros,” defined as “any person who became a U.S.
         citizen by virtue of the authority and enactment of the
         Organic Act of Guam or descendants of such person.”
         21 Guam Code Ann. §§ 75101(d), 75107(a).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 12 of 45
                                                                            (13 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 13 of 41




                                DAVIS V. GUAM                         13

             Arnold Davis, a non-Chamorro resident of Guam, sought
         to register for the Guam Decolonization Registry and
         thereby to qualify as a voter in the plebiscite. He was denied
         registration because he did not meet the definition of “Native
         Inhabitant of Guam.” Davis filed suit in 2011, challenging
         the 2000 Plebiscite Law on grounds that it violated the
         Fourteenth and Fifteenth Amendments of the Constitution,
         the Voting Rights Act of 1965, and the Organic Act.

             At the time the suit was filed, the plebiscite had not yet
         occurred, and no date was set for it to take place. Davis v.
         Guam, Civil Case No. 11-00035, 2013 WL 204697, *2–3
         (D. Guam 2013) (“Davis I”). Relying on the uncertain
         timing of the plebiscite, the district court initially dismissed
         the case for lack of standing and ripeness. Id. at *9. We
         reversed that dismissal on appeal, holding that Davis’s
         alleged unequal treatment was a sufficient injury to establish
         standing and that his claim was ripe because he adequately
         alleged that he was “currently being denied equal treatment
         under Guam law.” Davis v. Guam, 785 F.3d 1311, 1315–16
         (9th Cir. 2015) (“Davis II”).

             After remand to the district court the parties filed cross-
         motions for summary judgment. The district court granted
         Davis’s motion for summary judgment and permanently
         enjoined Guam from conducting a plebiscite restricting
         voters to Native Inhabitants of Guam. Davis v. Guam, No.
         CV 11-00035, 2017 WL 930825, at *1 (D. Guam 2017)
         (“Davis III”).

             The district court concluded, first, that the plebiscite was
         an election for Fifteenth Amendment purposes because the
         result of the vote would decide a public issue. Id. at *11.
         Next, the court determined that although “Native Inhabitants
         of Guam” is not an explicit racial classification, the history
         and structure of the 2000 Plebiscite Law reveal that “the very




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 13 of 45
                                                                              (14 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 14 of 41




         14                      DAVIS V. GUAM

         object of the statutory definition in question here . . . is to
         treat the Chamorro people as a ‘distinct people.’” Id. at *8
         (quoting Rice, 528 U.S. at 515). The 2000 Plebiscite Law
         therefore used “ancestry as a proxy for race,” the district
         court held, in violation of the Fifteenth Amendment. Id.

             The court also decided that the 2000 Plebiscite Law
         violated the Equal Protection Clause of the Fourteenth
         Amendment. Applying strict scrutiny, the court held the law
         was not narrowly tailored to a compelling state interest as all
         inhabitants of Guam, not just its “Native Inhabitants,” have
         an interest in the results of the plebiscite. Id. at *12–*14. The
         district court concluded that less restrictive alternatives exist,
         including “conducting a poll with the assistance of the
         University of Guam.” Id. at *14.

            This appeal followed. “We review a district court’s
         decision on cross motions for summary judgment de novo.”
         Commonwealth Election Comm’n, 844 F.3d at 1091.

                                        II

             Congress has provided that the Fifteenth Amendment
         “shall have the same force and effect [in Guam] as in the
         United States.” 48 U.S.C. § 1421b(u); accord Davis II,
         785 F.3d at 1314 n.2. That Amendment provides: “The right
         of citizens of the United States to vote shall not be denied or
         abridged by the United States or by any State on account of
         race, color, or previous condition of servitude.” U.S. Const.
         amend. XV, § 1. The Fifteenth Amendment is
         “comprehensive in reach,” and applies to “any election in
         which public issues are decided or public officials selected.”
         Rice, 528 U.S. at 512, 523 (quoting Terry v. Adams, 345 U.S.
         461, 468 (1953)).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 14 of 45
                                                                          (15 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 15 of 41




                               DAVIS V. GUAM                        15

             Guam argues that the Fifteenth Amendment is
         inapplicable to the plebiscite because that vote will not
         decide a public issue. It notes that the 2000 Plebiscite Law
         requires Guam to transmit the results of the plebiscite to
         Congress, the President, and the United Nations but will not,
         itself, create any change in the political status of the
         Territory. That is so. But, despite its limited immediate
         impact, the results of the planned plebiscite commit the
         Guam government to take specified actions and thereby
         constitute a decision on a public issue for Fifteenth
         Amendment purposes.

             We begin by noting that any suggestion that the Fifteenth
         Amendment be read restrictively should be viewed with
         skepticism. The right to vote is foundational in our
         democratic system. See Kramer v. Union Free Sch. Dist. No.
         15, 395 U.S. 621, 626 (1969); Harper v. Va. State Bd. of
         Elections, 383 U.S. 663, 667 (1966); Reynolds v. Sims,
         377 U.S. 533, 555 (1964). Protecting the franchise is
         “preservative of all rights,” because the opportunity to
         participate in the formation of government policies defines
         and enforces all other entitlements. Yick Wo v. Hopkins,
         118 U.S. 356, 370 (1886). “Other rights, even the most basic,
         are illusory if the right to vote is undermined.” Wesberry v.
         Sanders, 376 U.S. 1, 17 (1964). For that reason, the Fifteenth
         Amendment is “comprehensive in reach.” Rice, 528 U.S.
         at 512. The text of the Fifteenth Amendment states broadly
         that the right “to vote” shall not be denied. U.S. Const.
         amend. XV, § 1. It does not qualify the meaning of “vote” in
         any way. In light of the text and the unique importance of
         the Fifteenth Amendment, where there is any doubt about
         the Fifteenth Amendment’s boundaries we err on the side of
         inclusiveness.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 15 of 45
                                                                           (16 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 16 of 41




         16                     DAVIS V. GUAM

             We have no need here to define the precise contours of
         what it means to “decide” a “public issue” under the
         Fifteenth Amendment. See Rice, 528 U.S. at 523. It is at least
         clear that the Amendment includes any government-held
         election in which the results commit a government to a
         particular course of action. That requirement is met here.

             First, the issue the 2000 Plebiscite Law would decide is
         public in nature. A basic premise of our representative
         democracy is “the critical postulate that sovereignty is vested
         in the people.” U.S. Term Limits, Inc. v. Thornton, 514 U.S.
         779, 794 (1995). Because the government “derives all its
         powers directly or indirectly from the great body of the
         people,” The Federalist No. 39, at 241 (James Madison)
         (Clinton Rossiter ed., 1961), the government necessarily
         exercises authority on behalf of the public when it acts. In
         that sense, its actions are of public concern.

             The Supreme Court acknowledged this foundational
         principle in Terry v. Adams, which addressed a related
         question—whether an election held by a private organization
         constituted state action for purposes of the Fifteenth
         Amendment. Terry held that the Jaybird Democratic
         Association’s primary elections, which functionally
         determined the Democratic Party’s candidates for public
         office in a Texas county, violated the Fifteenth Amendment
         by excluding black voters. 345 U.S. at 470 (plurality
         opinion). The Court concluded that although the Jaybird
         primaries were private in the sense that they were conducted
         by a private entity, they served a public function because
         they chose candidates for public office. The Jaybird
         primaries were therefore covered by the Fifteenth
         Amendment. Id. at 469–70.

             A plurality of the Court explained this conclusion as
         follows: “Clearly the [Fifteenth] Amendment includes any




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 16 of 45
                                                                           (17 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 17 of 41




                                DAVIS V. GUAM                        17

         election in which public issues are decided or public officials
         selected. Just as clearly the Amendment excludes social or
         business clubs.” Id. at 468–69. Decades later, the Rice
         majority adopted the formulation of the Terry plurality—that
         the Fifteenth Amendment applies to “any election in which
         public issues are decided or public officials selected.”
         528 U.S. at 523 (quoting Terry, 345 U.S. at 468). This focus
         is confirmed by another passage in the Terry plurality
         opinion on which Rice relied. That passage specified that the
         Fifteenth Amendment establishes a right “not to be
         discriminated against as voters in elections to determine
         public governmental policies or to select public officials,
         national, state, or local.” Id. at 514 (emphasis added)
         (quoting Terry, 528 U.S. at 467).

             In this case, the 2000 Plebiscite Law prescribes that the
         Commission on Decolonization—a governmental body—
         will make an official transmission to Congress, the
         President, and the United Nations, and the results of the
         plebiscite will determine the content of the message
         transmitted. See 1 Guam Code Ann. § 2105. What a
         governmental body will communicate to other governmental
         entities is assuredly a “public issue”—a matter of
         “governmental polic[y].” Terry, 345 U.S. at 467–68.

             Second, the election called for by the 2000 Plebiscite
         Law commits Guam to a particular course of action: A
         governmental commission with prescribed duties would be
         bound to transmit the result of the plebiscite to the federal
         government and to the United Nations. By requiring the
         transmission of the plebiscite results, the 2000 Plebiscite
         Law mandates that the Commission on Decolonization take
         a public stance in support of the result. 3 Guam Ann. Code
         § 21000 (“It is the purpose of this legislation to seek the
         desires to those peoples who were given citizenship in 1950




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 17 of 45
                                                                                       (18 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 18 of 41




         18                         DAVIS V. GUAM

         and to use this knowledge to further petition Congress and
         other entities to achieve the stated goals.”). So, regardless of
         whether the result of the plebiscite ultimately affects the
         political status of Guam, the plebiscite will “decide” a public
         issue—what position a governmental entity will advocate
         before domestic and international bodies.

             The plebiscite therefore will both concern a “public
         issue”—Guam’s official communication with other
         governmental bodies—and “decide” it, in that it will commit
         a governmental body to communicate the position
         determined by the plebiscite. Given these two features, the
         election is, under Rice, subject to the Fifteenth Amendment’s
         protection against racial restrictions on the right to vote.

             Were this plebiscite not covered by the Fifteenth
         Amendment, the scope of the Amendment’s prohibition on
         race-based voting restrictions in elections would be
         significantly narrowed. Elections regularly require a
         governmental body to take a stance on issues even though
         there may be no on-the-ground changes in policy. For
         example, state initiatives sometimes authorize permission to
         make a policy change, but the actual policy change is
         contingent on future occurrences. See, e.g., Proposition 7,
         Assemb. B. 807, 2017–2018 Leg., Reg. Sess. (Cal. 2018)
         (allowing the state legislature to vote to change daylight
         savings time, if the change is allowed by the federal
         government). 5 Moreover, in presidential elections, political

              5
               State statutory and constitutional limits govern what propositions
         can be the subject of state initiatives or referenda. See, e.g., Am. Fed’n
         of Labor v. Eu, 36 Cal. 3d 687, 703 (1984) (holding that a state initiative
         requiring the legislature to enact a resolution which did not itself change
         California law exceeded scope of the initiative power under the
         California Constitution); Harper v. Waltermire, 213 Mont. 425, 428
         (1984) (same with respect to Montana initiative under the Montana




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 18 of 45
                                                                                     (19 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 19 of 41




                                   DAVIS V. GUAM                              19

         parties in several states employ nonbinding primaries, in
         which primary voters may express their preference for a
         candidate but the delegates to a party’s national convention
         are not, technically, bound by that preference. See Nathaniel
         Persily, Candidates v. Parties: The Constitutional
         Constraints on Primary Ballot Access Laws, 89 Geo. L.J.
         2181, 2219 n.127 (2001). 6 Concluding that the Fifteenth
         Amendment only applies to elections triggering an
         immediate substantive action would exempt a broad
         category of elections from Fifteenth Amendment protection.

             We hold that Guam’s 2000 Plebiscite Law is subject to
         the requirements of the Fifteenth Amendment.

                                           III

            We turn to the core of the Fifteenth Amendment issue:
         Does the 2000 Plebiscite Law deny citizens the right to vote
         “on account of race?” U.S. Const. amend. XV, § 1. 7


         Constitution). Those limits are distinct from the question of whether the
         Fifteenth Amendment applies if an initiative or referendum is held.
              6
                We do not decide whether these elections are definitively subject
         to the requirements of the Fifteenth Amendment. We note them only as
         examples of the type of elections that might be affected if the Fifteenth
         Amendment applied only to elections that triggered immediate
         substantive outcomes.
             7
                We address only the constitutionality of the plebiscite under
         Section 1 of the Fifteenth Amendment. Our opinion affects neither
         Congress’s power under Section 2 to enact appropriate legislation
         enforcing the Amendment nor the analysis of voting restrictions under
         the Fourteenth Amendment, which may be subject to heightened scrutiny
         rather than an absolute bar. See, e.g., Harper, 383 U.S. at 667 (holding
         that poll taxes in elections must be “carefully and meticulously
         scrutinized” under the Equal Protection Clause (citation omitted)).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 19 of 45
                                                                            (20 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 20 of 41




         20                     DAVIS V. GUAM

             The Fifteenth Amendment’s prohibition on race-based
         voting restrictions is both fundamental and absolute. See
         Shaw v. Reno, 509 U.S. 630, 639 (1993). As “[t]here is no
         room under the Amendment for the concept that the right to
         vote in a particular election can be allocated based on race,”
         the levels of scrutiny applied to other constitutional
         restrictions are not pertinent to a race-based franchise
         limitation. Rice, 528 U.S. at 523 (emphasis added). This
         clear-cut rule reflects the importance of the franchise as “the
         essence of a democratic society” and recognizes that “any
         restrictions on that right strike at the heart of representative
         government.” Reynolds, 377 U.S. at 555.

             Moreover, the Fifteenth Amendment applies with equal
         force regardless of the particular racial group targeted by the
         challenged law. Although originally enacted to guarantee
         emancipated slaves the right to vote after the Civil War, the
         generic language of the Fifteenth Amendment “transcend[s]
         the particular controversy which was the immediate impetus
         for its enactment.” Rice, 528 U.S. at 512. The Amendment’s
         prohibition on racial discrimination “grants protection to all
         persons, not just members of a particular race.” Id. Its
         “mandate of neutrality” is thus straightforward and
         universal: “If citizens of one race having certain
         qualifications are permitted by law to vote, those of another
         having the same qualifications must be” permitted to vote as
         well. Id. (quoting United States v. Reese, 92 U.S. 214, 218
         (1875)).

             Determining whether a law discriminates “on account of
         race” is not, however, always straightforward. Voting
         qualifications that, by their very terms, draw distinctions
         based on racial characteristics are of course prohibited. See
         Nixon v. Herndon, 273 U.S. 536 (1927); South Carolina v.
         Katzenbach, 383 U.S. 301, 325 (1966) (collecting cases).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 20 of 45
                                                                           (21 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 21 of 41




                                DAVIS V. GUAM                        21

         But “[t]he (Fifteenth) Amendment nullifies sophisticated as
         well as simple-minded modes of discrimination.” Gomillion
         v. Lightfoot, 364 U.S. 339, 342 (1960) (quoting Lane v.
         Wilson, 307 U.S. 268, 275 (1939)). So, in addition to facial
         racial distinctions, classifications that are race neutral on
         their face but racial by design or application violate the
         Fifteenth Amendment.

             The well-established hallmarks of such discrimination
         for constitutional purposes are discriminatory intent, see
         Reno v. Bossier Par. Sch. Bd., 520 U.S. 471, 481–82 (1997);
         City of Mobile v. Bolden, 446 U.S. 55, 62–63 (1980)
         (plurality opinion), and discriminatory implementation, see
         Lassiter v. Northampton Cty. Bd. of Elections, 360 U.S. 45,
         53 (1959) (“Of course a literacy test, fair on its face, may be
         employed to perpetuate that discrimination which the
         Fifteenth Amendment was designed to uproot.”).

             One category of facially neutral restrictions that runs
         afoul of the Fifteenth Amendment is a classification so
         closely intertwined with race that it is a “proxy for race,” as
         the Supreme Court found to be the case in Rice, 528 U.S. at
         514. Rice addressed a voting qualification in statewide
         elections for the trustees of the Office of Hawaiian Affairs,
         a state agency that administers programs for the benefit of
         descendants of Native Hawaiians. Id. at 498–99. The Hawaii
         Constitution limited voting in those elections to
         “Hawaiians,” defined by statute as “any descendant of the
         aboriginal peoples inhabiting the Hawaiian Islands which
         exercised sovereignty and subsisted in the Hawaiian Islands
         in 1778, and which peoples thereafter have continued to
         reside in Hawaii.” Id. at 509 (quoting Haw. Rev. Stat. § 10-
         2). Rice held that the Hawaiian voting restriction was racial
         “in purpose and operation.” Id. at 516. It reasoned as
         follows:




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 21 of 45
                                                                          (22 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 22 of 41




         22                    DAVIS V. GUAM

                Ancestry can be a proxy for race. It is that
                proxy here. . . . For centuries Hawaii was
                isolated from migration. The inhabitants
                shared common physical characteristics, and
                by 1778 they had a common culture. Indeed,
                the drafters of the statutory definition in
                question emphasized the “unique culture of
                the ancient Hawaiians” in explaining their
                work. The provisions before us reflect the
                State’s effort to preserve that commonality of
                people to the present day. In the
                interpretation of the Reconstruction era civil
                rights laws we have observed that “racial
                discrimination” is that which singles out
                “identifiable classes of persons . . . solely
                because of their ancestry or ethnic
                characteristics.” Saint Francis Coll. v. Al-
                Khazraji, 481 U.S. 604, 613 (1987). The very
                object of the statutory definition in question
                and of its earlier congressional counterpart in
                the Hawaiian Homes Commission Act is to
                treat the early Hawaiians as a distinct people,
                commanding their own recognition and
                respect. The State, in enacting the legislation
                before us, has used ancestry as a racial
                definition and for a racial purpose.

         Id. at 514–15 (second alteration in original) (citations
         omitted).

            To confirm its conclusion, Rice looked to the history of
         the “Hawaiian” definition at issue and determined that
         previously proposed versions of the qualification had
         expressly referred to “Hawaiians” as a race. Id. at 515–516.
         The Court concluded that removal of the “race” reference




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 22 of 45
                                                                              (23 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 23 of 41




                                 DAVIS V. GUAM                          23

         did not change the classification of individuals allowed to
         vote in the election. The voter qualification therefore
         remained race-based although it no longer proclaimed as
         such. Id. at 516. Rice provides key guidance for determining
         whether the 2000 Plebiscite Law’s restriction of the vote to
         “Native Inhabitants of Guam” is race-based.

                                         A

             Our first inquiry is whether, as Davis maintains, Rice
         held all classifications based on ancestry to be impermissible
         proxies for race. It did not.

             The Supreme Court selected its words carefully when it
         struck down the voting restrictions at issue in Rice. It stated
         that “[a]ncestry can be a proxy for race” in the context of the
         Fifteenth Amendment, not that it always is. Id. at 514
         (emphasis added).

             The Court’s determination that the challenged voting
         qualification’s use of ancestry “is that proxy here,” id., rested
         on the historical and legislative context of the particular
         classification at issue, not on the categorical principle that all
         ancestral classifications are racial classifications. The Court
         focused specifically on the fact that in 1778, the individuals
         inhabiting the Hawaiian Islands were a “distinct people”
         with common physical characteristics and shared culture. Id.
         at 515. Limiting the franchise to descendants of that distinct
         people, the Court reasoned, singled out individuals for
         special treatment based on their “ethnic characteristics and
         cultural traditions.” Id. at 515, 517. Rice buttressed that
         conclusion with evidence from the legislative history of the
         challenged statute, which referred to “Hawaiians” as a
         “race.” Id. at 516. In other words, the Court recognized that
         ancestral tracing can be a characteristic of a racial
         classification, but is not itself always sufficient to identify




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 23 of 45
                                                                                    (24 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 24 of 41




         24                        DAVIS V. GUAM

         such a classification. And it concluded that the ancestral
         classification at issue was problematic because it operated as
         a race-based voting restriction. If the Court had meant to
         suggest that all classifications based on ancestry were
         impermissible, it would have had no need to examine the
         unique history of the descendants allowed to vote under the
         challenged law.

             Davis contends that one sentence in Rice indicates
         otherwise—that        all   ancestry     classifications    are
         impermissible        racial    classifications:      “‘[R]acial
         discrimination’ is that which singles out ‘identifiable classes
         of persons . . . solely because of their ancestry or ethnic
         characteristics.’” Id. at 515 (second alteration in original)
         (quoting Saint Francis Coll., 481 U.S. at 613). But that
         interpretation wrenches the sentence in Rice from its context.
         Rice quoted Saint Francis Coll. to support its conclusion that
         the specific classification at issue in Rice was a racial
         classification. 8 After an exhaustive account of Hawaii’s

              8
                 Saint Francis Coll. does not suggest that all ancestral
         classifications are racial ones either. That case addressed whether
         discrimination based specifically on “Arabian ancestry” constituted
         racial discrimination for purposes of 42 U.S.C. § 1981. 481 U.S. at 607.
         After recounting the legislative history of § 1981 and the understanding
         of race at the time the statute was passed in 1870, the Court concluded
         the following:

                  Based on the history of § 1981, we have little trouble
                  in concluding that Congress intended to protect from
                  discrimination identifiable classes of persons who are
                  subjected to intentional discrimination solely because
                  of their ancestry or ethnic characteristics. Such
                  discrimination is racial discrimination that Congress
                  intended § 1981 to forbid, whether or not it would be
                  classified as racial in terms of modern scientific
                  theory. [Section] 1981, at a minimum, reaches




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 24 of 45
                                                                                 (25 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 25 of 41




                                   DAVIS V. GUAM                            25

         history, the Court determined that the voter eligibility
         classification singled out persons solely because of their
         ancestral relationship to a culturally and ethnically distinct
         population, and went on to conclude that “[a]ncestral tracing
         of this sort achieves its purpose by creating a legal category
         which employs the same mechanisms, and causes the same
         injuries, as laws or statutes that use race by name.” Id. at 517
         (emphasis added). Nowhere did the Court suggest that
         classification by ancestry alone was sufficient to render the
         challenged classification a racial one.

                                            B

             Rice did not go on to explain further the connection
         between ancestry and race, or to explain what it meant by
         “ethnic characteristics and cultural traditions.” Id. And
         modern courts have generally resisted defining with
         precision the legal concept of race and more specifically, the
         relationship between ancestry and the legal concept of race.

             Racial categories were once thought to be grounded in
         biological fact, but shifting understandings of which groups
         constitute distinct races throughout history reveal such
         categories to be “social construct[s],” the boundaries of
         which are subject to contestation and revision. Ho ex rel. Ho
         v. S.F. Unified Sch. Dist., 147 F.3d 854, 863 (9th Cir. 1998);

                  discrimination against an individual because he or she
                  is genetically part of an ethnically and
                  physiognomically distinctive sub-grouping of homo
                  sapiens. It is clear from our holding, however, that a
                  distinctive physiognomy is not essential to qualify for
                  § 1981 protection.

         Id. at 613 (footnotes and internal quotation marks omitted).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 25 of 45
                                                                                      (26 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 26 of 41




         26                         DAVIS V. GUAM

         see also Saint Francis Coll., 481 U.S. at 610 n.4; United
         States v. Nelson, 277 F.3d 164, 176 n.12 (2d Cir. 2002). 9
         Still, as a legal concept, a racial category is generally
         understood as a group, designated by itself or others, as
         socially distinct based on perceived common physical,
         ethnic, or cultural characteristics. So, for example, Abdullahi
         v. Prada USA Corp. stated that “[a] racial group as the term
         is generally used in the United States today is a group having
         a common ancestry and distinct physical traits,” 520 F.3d
         710, 712 (7th Cir. 2008), a definition also reflected in a
         federal statute outlawing genocide. See 18 U.S.C. § 1093(6)
         (“[T]he term ‘racial group’ means a set of individuals whose
         identity as such is distinctive in terms of physical
         characteristics or biological descent.”). Saint Francis Coll.
         held that racial discrimination includes discrimination based
         on “ethnic characteristics,” 481 U.S. at 612–613, and Rice
         emphasized that the “unique culture of the ancient
         Hawaiians,” combined with their common ancestry—that is,
         biological descent—distinguished them as a race. 528 U.S.

              9
                Examples of this contestation and revision have at times reached
         our highest court. In the early twentieth century, the Supreme Court
         decided a number of cases delineating who qualified as white and were
         therefore afforded its privileges. In Ozawa v. United States, 260 U.S. 178
         (1922), the Court held that a man of the “Japanese race born in Japan”
         was not a “white person” and therefore was not qualified to be
         naturalized under the country’s then-racially restrictive naturalization
         laws. It reasoned that the term “white person” was synonymous with the
         “Caucasian race.” Id. at 189, 197–98. A year later, the Court, however,
         held that a man of South Asian descent born in India did not qualify as a
         “white person” despite acknowledging that many scientific authorities at
         the time considered South Asians to be members of the Caucasian race.
         United States v. Thind, 261 U.S. 204, 210–15 (1923); see also Gong Lum
         v. Rice, 275 U.S. 78 (1927) (upholding a state court ruling requiring an
         American citizen of Chinese descent to attend school for “colored”
         children and not for white children).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 26 of 45
                                                                                      (27 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 27 of 41




                                    DAVIS V. GUAM                              27

         at 514–15. 10 These various concepts remain somewhat
         distinct, but all embrace the core concept of a group of
         people distinguished based on certain identifiable traits.

             Just as race is a difficult concept to define, so is
         ancestry’s precise relationship to race. Ancestry identifies
         individuals by biological descent. See Ancestry, Black’s Law
         Dictionary (10th ed. 2014) (“A line of descent; collectively,
         a person’s forebears; lineage.”); Ancestor, Oxford English
         Dictionary (2d ed. 1989) (“One from whom a person is
         descended, either by the father or mother; a progenitor, a
         forefather.”). Racial categories often incorporate biological
         descent, as the mechanism through which present day
         individuals viewed as a distinct group are thought to be
         connected to an earlier set of individuals with identifiable
         physical, ethnic, or cultural characteristics. For example,
         state laws mandating the enslavement and later segregation
         and subjugation of African Americans identified them by the
         percentage of blood they possessed from African American
         ancestors. See, e.g., Loving v. Virginia, 388 U.S. 1, 5 n.4
         (1967); Plessy v. Ferguson, 163 U.S. 537, 552 (1896); Neil
         Gotanda, A Critique of “Our Constitution Is Color-Blind,”

              10
                 See also Hernandez v. State of Tex., 347 U.S. 475, 478 (1954)
         (“Throughout our history differences in race and color have defined
         easily identifiable groups which have at times required the aid of the
         courts in securing equal treatment under the laws. But community
         prejudices are not static, and from time to time other differences from
         the community norm may define other groups which need the same
         protection. Whether such a group exists within a community is a question
         of fact.”); D. Wendy Greene, Title VII: What’s Hair (and Other Race-
         Based Characteristics) Got to Do With It?, 79 U. Colo. L. Rev. 1355,
         1385 (2008) (“Race includes physical appearances and behaviors that
         society, historically and presently, commonly associates with a particular
         racial group, even when the physical appearances and behavior are not
         ‘uniquely’ or ‘exclusively’ ‘performed’ by, or attributed to a particular
         racial group.”).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 27 of 45
                                                                           (28 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 28 of 41




         28                     DAVIS V. GUAM

         44 Stan. L. Rev. 1, 24 n.94 (1991). Until 1952, Congress
         imposed racial restrictions on who could be naturalized as
         citizens. See 8 U.S.C. § 703 (repealed 1952). Among those
         eligible for naturalization were “white persons, persons of
         African nativity or descent, and persons who are descendants
         of races indigenous to the continents of North or South
         America,” as well as those with a “preponderance of blood”
         from those groups. Id. § 703(a)(1), (2). Race and ancestry
         thus frequently overlap or are treated as equivalents by
         courts. See, e.g., Hirabayashi v. United States, 320 U.S. 81,
         100 (1943) (“Distinctions between citizens solely because of
         their ancestry are by their very nature odious to a free people
         whose institutions are founded upon the doctrine of equality.
         For that reason, legislative classification or discrimination
         based on race alone has often been held to be a denial of
         equal protection.”).

             But ancestry and race are not identical legal concepts.
         State and federal laws are replete with provisions that target
         individuals based on biological descent without reflecting
         racial classifications. These include laws of intestate
         succession, see, e.g., Ariz. Rev. Stat. § 14-2103 (requiring
         passing of property based on lineage in the absence of a
         surviving spouse); Cal. Prob. Code §§ 240, 6402 (same);
         Unif. Prob. Code § 2-103 (Nat’l Conference of Comm’rs on
         Unif. State Laws 2010) (same); see also Hodel v. Irving,
         481 U.S. 704, 716 (1987) (“In one form or another, the right
         to pass on property—to one’s family in particular—has been
         part of the Anglo-American legal system since feudal
         times.”); citizenship, see, e.g., 8 U.S.C. §§ 1431, 1433
         (conferring citizenship on children born outside the United
         States if at least one parent is a U.S. citizen); id. § 1153
         (immigrant visa preferences for children of U.S. citizens and
         lawful permanent residents); and child custody laws, see,
         e.g., Haw. Rev. Stat. § 571-46(7) (providing visitation




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 28 of 45
                                                                                   (29 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 29 of 41




                                   DAVIS V. GUAM                             29

         privileges for “parents, grandparents, and siblings” of child).
         As Justice Stevens observed in his dissent in Rice, “There
         would be nothing demeaning in a law that established a trust
         to manage Monticello and provided that the descendants of
         Thomas Jefferson should elect the trustees.” 528 U.S. at 545
         & n.16. 11

               Moreover, the Supreme Court has squarely rejected any
         categorical equivalence between ancestry and racial
         categorization. Morton v. Mancari, 417 U.S. 535 (1974),
         upheld a Bureau of Indian Affairs hiring preference for
         “Indians,” defined as an individual possessing “one-fourth
         or more degree Indian blood and be a member of a Federally-
         recognized tribe.” 417 U.S. at 553 n.24. Although the hiring
         preference classified individuals based on biological
         ancestry, the Supreme Court concluded that the
         classification was “political rather than racial in nature.” Id.
         Mancari determined that the hiring preference treated
         “Indians not as a discrete racial group, but, rather, as
         members of quasi-sovereign tribal entities,” stressing the
         “unique legal status of Indian tribes under federal law and
         . . . the plenary power of Congress, based on a history of
         treaties and the assumption of a ‘guardian-ward’ status, to
         legislate on behalf of federally recognized Indian tribes.” Id.
         at 551, 554.

             Since Mancari, the Supreme Court and our court have
         reaffirmed ancestral classifications related to American
         Indians without suggesting that they constitute racial
         classifications. See Del. Tribal Bus. Comm. v. Weeks,

             11
                See also Sarah Krakoff, They Were Here First: American Indian
         Tribes, Race, and the Constitutional Minimum, 69 Stan. L. Rev. 491, 496
         n.21 (2017) (collecting “laws [that] recognize and honor ancestry”
         outside the Indian law context).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 29 of 45
                                                                            (30 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 30 of 41




         30                     DAVIS V. GUAM

         430 U.S. 73, 79 n.13, 89 (1977); United States v. Zepeda,
         792 F.3d 1103, 1110 (9th Cir. 2015) (en banc); see also Doe
         v. Kamehameha Schs./Bernice Pauahi Bishop Estate,
         470 F.3d 827, 851–52 (9th Cir. 2006) (en banc) (Fletcher, J.,
         concurring) (listing federal laws concerning Indians that rely
         on ancestry); Krakoff, supra, at 501 (explaining that
         American Indian tribal status “assumes ancestral ties to
         peoples who preceded European (and then American)
         arrival”). This well-settled law regarding classifications of
         American Indians confirms that not all ancestral
         classifications are racial ones.

             In sum, biological descent or ancestry is often a feature
         of a race classification, but an ancestral classification is not
         always a racial one.

                                        C

            That ancestry is not always a proxy for race does not
         mean it never is.

             We have previously outlined the contours of proxy
         discrimination when addressing statutory discrimination
         claims:

                Proxy discrimination is a form of facial
                discrimination. It arises when the defendant
                enacts a law or policy that treats individuals
                differently on the basis of seemingly neutral
                criteria that are so closely associated with the
                disfavored group that discrimination on the
                basis of such criteria is, constructively, facial
                discrimination against the disfavored group.
                For example, discriminating against
                individuals with gray hair is a proxy for age
                discrimination because “the ‘fit’ between age




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 30 of 45
                                                                                         (31 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 31 of 41




                                     DAVIS V. GUAM                                31

                  and gray hair is sufficiently close.” McWright
                  v. Alexander, 982 F.2d 222, 228 (7th Cir.
                  1992).

         Pac. Shores Props., LLC v. City of Newport Beach, 730 F.3d
         1142, 1160 n.23 (9th Cir. 2013). The Supreme Court has
         recognized that “[a]ncestry can be a proxy for race” in the
         Fifteenth Amendment context. Rice, 528 U.S. at 514; see
         Commonwealth Election Comm’n, 844 F.3d at 1092. Guinn
         v. United States, for example, held that although an
         exemption to a voting literacy test did not expressly classify
         by race, “the standard itself inherently brings that result into
         existence.” 238 U.S. 347, 364–65 (1915). 12 Although proxy
         discrimination does not involve express racial
         classifications, the fit between the classification at issue and
         the racial group it covers is so close that a classification on
         the basis of race can be inferred without more. 13 For that
         reason, proxy discrimination is “a form of facial
         discrimination.” Pac. Shores Props., 730 F.3d at 1160 n.23.

               Notably, proxy discrimination does not require an exact
         match between the proxy category and the racial
         classification for which it is a proxy. “Simply because a class
         . . . does not include all members of the race does not suffice
         to make the classification race neutral.” Rice, 528 U.S.
         at 516–17. In Rice the classification at issue—though not
         explicitly racial—was so closely intertwined with race,
         given the characteristics of Hawaii’s population in 1778, that

              12
                 See also Stephen M. Rich, Inferred Classifications, 99 Va. L. Rev.
         1525, 1532 (2013) (discussing how the Supreme Court has inferred facial
         racial classifications based on a “legislation’s form and practical effect”).
             13
               We do not address whether ancestry can be a proxy for race in
         contexts beyond the scope of the Fifteenth Amendment.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 31 of 45
                                                                             (32 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 32 of 41




         32                     DAVIS V. GUAM

         the law was readily understood to be discriminatory in
         “purpose and operation.” Id. at 516. At its core, Rice inferred
         the racial purpose of the Hawaii law from the terms of the
         classification combined with historical facts, concluding that
         Hawaii’s racial voter qualification was “neither subtle nor
         indirect.” Id. at 514.

             Relying on Rice, we held in Davis v. Commonwealth
         Election Comm’n that an ancestry-based voting restriction in
         the Commonwealth of the Northern Mariana Islands
         (“CNMI”) was a proxy for race discrimination in violation
         of the Fifteenth Amendment. 844 F.3d at 1093.
         Commonwealth Election Commission concerned a provision
         of the CNMI Constitution limiting voting in certain CNMI
         elections to U.S. citizens or nationals “who [are] of at least
         one-quarter Northern Marianas Chamorro or Northern
         Marianas Carolinian blood,” a classification defined as
         someone who was “born or domiciled in the Northern
         Mariana Islands by 1950 and . . . a citizen of the Trust
         Territory of the Pacific Islands before the termination of the
         Trusteeship with respect to the Commonwealth.” Id. at 1090
         (quoting N. Mar. I. Const. art XII, § 4). We concluded that
         “the stated intent of the provision [was] to make ethnic
         distinctions,” even though the provision was technically
         tethered to an ancestor’s residence in 1950, and even though
         there was “historical evidence that some persons who were
         not of Chamorro or Carolinian ancestry lived on the islands
         in 1950.” Id. at 1093 (emphasis added). We reasoned that the
         voter qualification at issue “tie[d] voter eligibility to descent
         from an ethnic group;” the qualification “referenced blood
         quantum to determine descent” much like the Hawaiian law
         invalidated in Rice; and the statute implementing the
         classification referenced race. Id. As in Rice, the CNMI law
         left no reasonable explanation for the voting qualifications
         except that voter eligibility was race-based.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 32 of 45
                                                                          (33 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 33 of 41




                               DAVIS V. GUAM                       33

                                      D

             Like the classifications invalidated in Rice and
         Commonwealth Election Commission, the classification
         “Native Inhabitants of Guam” in this case serves as a proxy
         for race, in violation of the Fifteenth Amendment. The 2000
         Plebiscite Law limits voting to “Native Inhabitants of
         Guam,” which it defines as “those persons who became U.S.
         Citizens by virtue of the authority and enactment of the 1950
         Organic Act of Guam and descendants of those persons.”
         3 Guam Code Ann. § 21001(e). The Organic Act granted
         U.S. citizenship to three categories of people and their
         descendants. In summary, those categories are:

            (1) Individuals born before April 11, 1899, who
                lived in Guam on that date as Spanish
                subjects, and who continued to reside in some
                part of the U.S. thereafter.

            (2) Individuals born in Guam before April 11,
                1899, who lived in Guam on that date, and
                who continued to reside in some part of the
                U.S. thereafter.

            (3) Individuals born in Guam on or after
                April 11, 1899.

         8 U.S.C. § 1407 (1952). This definition is so closely
         associated with the express racial classification “Chamorro”
         used in previously enacted statutes that it can only be




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 33 of 45
                                                                                  (34 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 34 of 41




         34                       DAVIS V. GUAM

         sensibly understood as a proxy for that same racial
         classification. 14

             The 2000 Plebiscite Law’s immediate predecessors were
         not shy about using an express racial classification. The
         Registry Act established an official list of “Chamorro”
         people, defined according to the Organic Act, as inhabitants
         of Guam in 1899 who were Spanish subjects or were born in
         Guam before 1899, and the descendants of those individuals.
         Registry Act § 20001(a). In its legislative findings and
         statement of intent, the Registry Act provided: “The Guam
         Legislature recognizes that the indigenous people of Guam,
         the Chamorros, have endured as a population with a distinct
         language and culture despite suffering over three hundred
         years of colonial occupation by Spain, the United States of
         America, and Japan.” Id. § 1. It further stated: “The Guam
         Legislature . . . endeavors to memorialize the indigenous
         Chamorro people . . . who continue to develop as one
         Chamorro people on their homeland, Guam.” Id. Finally, the
         Registry Act recognized that “[t]he Legislature intends for
         this registry to assist in the process of heightening local
         awareness among the people of Guam of the current struggle
         for Commonwealth, of the identity of the indigenous
         Chamorro people of Guam, and of the role that Chamorros
         and succeeding generations play in the island’s cultural
         survival and in Guam’s political evolution towards self-
         government.” Id. As part of those purposes, the law
         recognized that the registry may be used “for the future

             14
                 Guam acknowledged in the district court that the term
         “Chamorro” refers to a distinct racial category and does not seriously
         contest otherwise on appeal. We have similarly recognized “Chamorro”
         as a racial classification for Fifteenth Amendment purposes. See
         Commonwealth Election Comm’n, 844 F.3d at 1093 (treating “Northern
         Marianas Chamorro” as a racial classification).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 34 of 45
                                                                          (35 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 35 of 41




                               DAVIS V. GUAM                       35

         exercise of self-determination by the indigenous Chamorro
         people of Guam.” Id.

             The Registry Act formally tied the definition of
         Chamorro to the race-neutral language of the Organic Act.
         But the enactment as a whole rested on the concept that the
         Chamorro were a “distinct people” with a “common
         culture,” the very hallmarks of racial classification Rice
         relied upon in concluding that “Hawaiian” defined a racial
         group for Fifteenth Amendment purposes. See 528 U.S.
         at 514–15.

             The 1997 Plebiscite Law, which the 2000 Plebiscite Law
         built directly upon, similarly employed express racial
         classifications. The 1997 law called for a plebiscite limited
         to the “Chamorro people of Guam,” defined as “[a]ll
         inhabitants of Guam in 1898 and their descendants who have
         taken no affirmative steps to preserve or acquire foreign
         nationality.” 1997 Plebiscite Law § 2(b). Like the Registry
         Act, the 1997 Plebiscite Law repeatedly employed the term
         “Chamorro” to note a distinct group and described that group
         as facing “colonial discrimination” and “long-standing
         injustice.” Id. § 1.

             Additionally, the Guam legislature has long defined the
         term “Native Chamorro” for purposes of the Chamorro Land
         Trust Commission to include “any person who became a
         U.S. citizen by virtue of the authority and enactment of the
         Organic Act of Guam or descendants of such person.” Guam
         Pub. L. No. 15-118 (1980) (codified at 21 Guam Code Ann.
         § 75101(d)). The CLTC qualifies Native Chamorros to lease
         land the United States previously seized from Guam’s
         inhabitants during and after World War II and later returned
         to the Guam government. After passage of the 2000
         Plebiscite Law, the Guam legislature enacted a law
         providing that individuals who receive a lease or were




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 35 of 45
                                                                                        (36 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 36 of 41




         36                         DAVIS V. GUAM

         preapproved for one through the CLTC are automatically
         registered in the Guam Decolonization Registry, thereby
         qualifying them to vote in the plebiscite. 3 Guam Code Ann.
         § 21002.1.

              Several similarities between the 2000 Plebiscite Law and
         its predecessors reveal that “Native Inhabitants of Guam” is
         a proxy for “Chamorro,” and therefore for a racial
         classification. First, the 2000 Plebiscite Law’s definition of
         “Native Inhabitants of Guam” is nearly indistinguishable
         from the definitions of “Chamorro” in the Registry Act, the
         1997 Plebiscite Law, and the CLTC. “Native Inhabitants of
         Guam” incorporates all the citizenship provisions of the
         Organic Act, as does the definition of “Native Chamorro” in
         the CLTC; the Registry Act and the 1997 Plebiscite Law
         mirror the first two sections of those provisions. Compare
         2000 Plebiscite Law § 21001(e); 21 Guam Code Ann.
         § 75101(d); Registry Act § 20001(a); 1997 Plebiscite Law
         § 2(b), with 8 U.S.C. § 1407 (1952). 15 That Guam applies

              15
                 The Registry Act’s and the 1997 Plebiscite Law’s definition of
         “Chamorro” do not incorporate the third citizenship provision of the
         Organic Act, which grants citizenship to individuals born in Guam on or
         after April 11, 1899. 8 U.S.C. § 1407(b) (1952). Because the INA
         replaced the citizenship provisions of the Organic Act in 1952, see
         Immigration and Nationality Act of 1952, Pub. L. No. 82-414,
         § 403(a)(42), 66 Stat. 163, 280, this third provision uniquely includes
         only individuals who were born in Guam between 1899 and 1952 but
         were not descendants of individuals residing in Guam before 1899. The
         inclusion of this third provision into the definition of “Native Inhabitants
         of Guam” does not meaningfully differentiate the term “Native
         Inhabitants of Guam” from the term “Chamorro.” Even including the
         third citizenship provision of the Organic Act, it appears that as of 1950
         98.6% of people who were non-citizen nationals, and thereby likely
         received citizenship pursuant to the Organic Act, were categorized as
         “Chamorro.” See 1950 Census at 54-49 tbl. 38.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 36 of 45
                                                                                     (37 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 37 of 41




                                   DAVIS V. GUAM                              37

         nearly identical definitions to the terms “Chamorro,” a racial
         category, and “Native Inhabitants of Guam” indicates that
         these terms are interchangeable. The closeness of the
         association is sufficient to conclude that the term “Native
         Inhabitants of Guam” is a proxy for the “Chamorro”
         classification.

             Second, the 2000 Plebiscite Law maintains nearly
         identically the features of the facially race-based Registry
         Act and the 1997 Plebiscite Law. This continuity confirms
         the 2000 Plebiscite Law’s changes to the Chamorro
         classification were semantic and cosmetic, not substantive. 16

             The 2000 Plebiscite Law creates a “Guam
         Decolonization Registry” that mirrors the earlier Registry
         Act. The new registry is structured similarly to the earlier
         one, including requiring an affidavit to register, compare
         2000 Plebiscite Law § 21002, with Registry Act § 20002;
         administering the registry through the Guam Election
         Commission, compare 2000 Plebiscite Law § 21001(d), with
         Registry Act § 20001(c); and criminalizing false
         registration, compare 2000 Plebiscite Law § 21009, with
         Registry Act § 20009.

             The 2000 Plebiscite Law also amends the 1997 Plebiscite
         Law to eliminate references to “Chamorro” people, but
         otherwise retains the same features. See 2000 Plebiscite Law
         §§ 7, 9–11. Both statutes establish non-binding elections on

             16
                 The 2000 Plebiscite Law slightly changed the definition of
         “Chamorro” in the Registry Act to include individuals born in Guam
         prior to 1800 and their descendants. See 2000 Plebiscite Law § 12; supra,
         n.4. However, this post-hoc revision does not change the near identical
         resemblance between the definitions of “Native Inhabitants of Guam” in
         the 2000 Plebiscite Law and the original definition of “Chamorro” in the
         Registry Act.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 37 of 45
                                                                           (38 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 38 of 41




         38                     DAVIS V. GUAM

         Guam’s future political status relationship with the United
         States, the results of which will be transmitted to the federal
         government and to the United Nations. Compare 2000
         Plebiscite Law §§ 10–11, with 1997 Plebiscite Law §§ 5, 10.
         Given the similarity in the substantive provisions and in the
         definitions of “Chamorro” and of “Native Inhabitants of
         Guam,” the substitution of terms does not erase the 1997
         Plebiscite Law’s premise for the voting restriction—to treat
         the Chamorro as a “distinct people.” Rice, 528 U.S. at 515.

             Finally, the timing of the 2000 Plebiscite Law’s
         enactment confirms its racial basis. The 2000 Plebiscite Law
         was enacted on March 24, 2000, just one month after Rice
         was decided. In Rice, Hawaii had revised its definition of
         “Hawaiian” from an earlier version, by replacing the word
         “races” with “peoples.” Id. at 515–16. The Supreme Court
         concluded based on the drafters’ own admission that “any
         changes to the language were at most cosmetic.” Id. at 516.
         Although we have no similar admission, the same is true
         here. After Rice, Guam’s swift reenactment of essentially the
         same election law—albeit with a change in terms—indicates
         that the Guam legislature’s intent was to apply cosmetic
         changes rather than substantively to alter the voting
         restrictions for the plebiscite.

             Guam’s primary argument to the contrary is that “Native
         Inhabitants of Guam” is not a racial category but a political
         one referring to “a colonized people with a unique political
         relationship to the United States because their U.S.
         citizenship was granted by the Guam Organic Act.” It
         attempts to distinguish this case from Rice on the ground that
         the voter qualification here is tethered not to presence in the
         Territory at a particular date but to the passage of a specific
         law—the Organic Act—which altered the legal status of the
         group to which the ancestral inquiry is linked.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 38 of 45
                                                                            (39 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 39 of 41




                                DAVIS V. GUAM                         39

             But indirect or tiered racial classifications, tethered to
         prior, race-based legislative enactments, are subject to the
         same Fifteenth Amendment proscription on race-based
         voting restrictions as are explicitly racial classifications. In
         Guinn, the Supreme Court invalidated an Oklahoma
         constitutional amendment that established a literacy
         requirement for voting eligibility but exempted the “lineal
         descendant[s]” of persons who were “on January 1, 1866, or
         at any time prior thereto, entitled to vote under any form of
         government, or who at that time resided in some foreign
         nation.” 238 U.S. at 356–7. That classification, like the one
         at issue here, was facially tethered to specific laws—the
         voter eligibility laws in existence in 1866 before the
         Fifteenth Amendment was ratified. In that year, only eight
         northern states permitted African Americans to vote. See
         Benno C. Schmdit, Jr., Principle and Prejudice: The
         Supreme Court and Race in the Progressive Era Part 3,
         82 Colum. L. Rev. 835, 862 (1982). Guinn held the
         challenged Oklahoma voting qualification incorporated—
         without acknowledging their racial character—a set of
         former race-based statutory restrictions. 238 U.S. at 364–65.
         In essence, the Court recognized that Oklahoma was
         reviving its earlier race-based voting restrictions, thereby
         violating the Fifteenth Amendment.

             Nor is Guam’s argument that the classification here is
         political supported by the Supreme Court’s recognition that
         classifications based on American Indian ancestry are
         political in nature. Laws employing the American Indian
         classification targeted individuals “not as a discrete racial
         group, but, rather, as members of quasi-sovereign tribal
         entities.” Mancari, 417 U.S. at 554; see also Rice, 528 U.S.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 39 of 45
                                                                                      (40 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 40 of 41




         40                         DAVIS V. GUAM

         at 518–20; United States v. Antelope, 430 U.S. 641 (1977). 17
         Both the Supreme Court and we have rejected the
         application of Mancari for Fifteenth Amendment purposes
         with respect to non-Indian indigenous groups, namely those
         in Hawaii and the CNMI respectively. See Rice, 528 U.S. at
         518–20; Commonwealth Election Comm’n, 844 F.3d at
         1094. 18 Nothing counsels a different result in this case.

             Here, the parallels between the 2000 Plebiscite Law and
         previously enacted statutes expressly employing racial
         classifications are too glaring to brush aside. The near
         identity of the definitions for “Native Inhabitants of Guam”
         and “Chamorro,” the lack of other substantive changes, and

              17
                 Although Mancari’s rationale was premised on the recognized
         quasi-sovereign tribal status of Indians, “the Supreme Court has not
         insisted on continuous tribal membership, or tribal membership at all, as
         a justification for special treatment of Indians,” and neither has
         Congress. Kamehameha Schs., 470 F.3d at 851 (Fletcher, J., concurring)
         (collecting cases and statutes).
              18
                 Because we affirm the district court on Fifteenth Amendment
         grounds, we reserve judgment on whether the Mancari exception may
         apply to the “Native Inhabitants of Guam” classification outside the
         Fifteenth Amendment context. Rice, which rejected the application of
         Mancari to Hawaiians for Fifteenth Amendment purposes, was careful
         to confine its analysis to voting rights under that amendment. It stated
         that “[t]he validity of the voting restriction is the only question before
         us,” 528 U.S. at 521, and emphasized the unique character of voting
         rights under the Fifteenth Amendment. Id. at 512, 523–24; cf.
         Commonwealth Election Comm’n, 844 F.3d at 1095 (“[L]imits on who
         may own land are quite different—conceptually, politically, and
         legally—than limits on who may vote in elections to amend a
         constitution.”); Kamehameha Schs., 470 F.3d at 853 (Fletcher, J.,
         concurring) (arguing that Native Hawaiians are a political—and not
         racial—classification for Fourteenth Amendment purposes because, in
         part, “[u]nlike Rice, the case before us does not involve preferential
         voting rights subject to challenge under the Fifteenth Amendment”).




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 40 of 45
                                                                          (41 of 45)
Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-1, Page 41 of 41




                               DAVIS V. GUAM                        41

         the timing of the 2000 Plebiscite Law’s enactment all
         indicate that the Law rests on a disguised but evident racial
         classification.

                                    ****

             Concluding that the 2000 Plebiscite Law employs a
         proxy for race is not to equate Guam’s stated purpose of
         “providing dignity in . . . allowing a starting point for a
         process of self-determination” to its native inhabitants with
         the racial animus motivating other laws that run afoul of the
         Fifteenth Amendment, see, e.g., Gomillion, 364 U.S. at 347;
         Guinn, 238 U.S. at 364–65. Our decision makes no judgment
         about whether Guam’s targeted interest in the self-
         determination of its indigenous people is genuine or
         compelling. Rather, our obligation is to apply established
         Fifteenth Amendment principles, which single out voting
         restrictions based on race as impermissible whatever their
         justification. Just as a law excluding the Native Inhabitants
         of Guam from a plebiscite on the future of the Territory
         could not pass constitutional muster, so the 2000 Plebiscite
         Law fails for the same reason.

                                      IV

             We hold that Guam’s limitation on the right to vote in its
         political status plebiscite to “Native Inhabitants of Guam”
         violates the Fifteenth Amendment and so AFFIRM the
         district court’s summary judgement order.




  Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 41 of 45
                                                                                         (42 of 45)
             Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-2, Page 1 of 4



                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                ►    A material point of fact or law was overlooked in the decision;
                ►    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                ►    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. 12/2018                                                            1

              Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 42 of 45
                                                                                                 (43 of 45)
             Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-2, Page 2 of 4


                ►        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                ►        The proceeding involves a question of exceptional importance; or
                ►        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. 12/2018                                                                 2

              Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 43 of 45
                                                                                              (44 of 45)
                    Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-2, Page 3 of 4
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           ►      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            ►     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. 12/2018                                                       3

                     Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 44 of 45
                                                                                                              (45 of 45)
         Case: 17-15719, 07/29/2019, ID: 11378888, DktEntry: 59-2, Page 4 of 4




                         UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                                 Form 10. Bill of Costs
      Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

9th Cir. Case Number(s)

Case Name
The Clerk is requested to award costs to (party name(s)):



I swear under penalty of perjury that the copies for which costs are requested were
actually and necessarily produced, and that the requested costs were actually
expended.
Signature                                                                 Date
(use “s/[typed name]” to sign electronically-filed documents)

                                                                          REQUESTED
COST TAXABLE
                                                                 (each column must be completed)
                                                        No. of      Pages per                         TOTAL
DOCUMENTS / FEE PAID                                                          Cost per Page
                                                        Copies        Copy                             COST

Excerpts of Record*                                                               $               $

Principal Brief(s) (Opening Brief; Answering
Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                               $               $
Intervenor Brief)

Reply Brief / Cross-Appeal Reply Brief                                            $               $


Supplemental Brief(s)                                                             $               $


Petition for Review Docket Fee / Petition for Writ of Mandamus Docket Fee                         $


                                                                                       TOTAL: $

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
TOTAL: 4 x 500 x $.10 = $200.
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 10 Case 1:11-cv-00035 Document 181 Filed 07/30/19 Page 45 Rev.
                                                               of 4512/01/2018
